Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Response to Amendment
2.	Applicant’s amendments filed 7/20/2021 are accepted and entered. In this amendment, claims 1-2, 5, 7, 9, 15, and 20 have been amended.  
Response to Argument
3.	Applicant’s arguments filed on 7/20/2021 have been fully considered, 
	For the 112(b) rejection: Applicant’s arguments have been fully considered. 
a. The argument to claims 1-8 regarding “simultaneous equations” is persuasive based on simultaneous equations described in the specification, e.g. in Fig 3.
	b. The arguments regarding “interference terms” is not persuasive.  
	The Examiner respectfully disagrees. The “interference terms” recited in the claims is not clear. It should be clarified its term. The specification discloses the interference term can be determined by constant magnitude requirement by the survey data at those attitudes” (spec, para [0039]), or treated as a bias error in the measurement of the geomagnetic field. The interference field is, however, not a constant (spec, para [0068]). In addition, “once the interference terms are determined at one survey point, the interference terms can be subtracted from the axial measurement for multiple subsequent survey points without solving EQ 23 again” (spec para [0080]). 
	Claim 5 recites “to solve a set of simultaneous equations to obtain axial component of the geomagnetic field and the interference terms” is not clear, whether or 
	c. The arguments regarding “to move to at least three different locations on the axis of the axial magnetic sensor” is not persuasive. Claim 9 recites “an axial magnetic sensor having at least one axial magnetometer”. It is not clear as to whether an axial magnetic sensor having 2 or more magnetometers? Claim 13 recites “wherein an axial magnetometer is configured to move to at least three different locations on axis of the axial magnetic sensor” is not clear, whether or not this “an axial magnetometer” is the first magnetometer to be moved or a second magnetometer to be moved? 
	Thus, the 112 rejection to b and c above is maintained for the reason as stated above.
	For the prior art rejection: Applicant’s arguments regarding the amended claim 1 in page 15 and claims 5, 9, 15, and 20 in page 19, are fully considered but they are moot in view of new ground of rejection as demonstrated more fully below. 
            Claim Objections

4. 	Claims 1, 5, 9, 15, and 20 are objected to because of the following informalities:
In claim 9, an extra “at” in line 4.
In claims 1, 9, 15, and 20, missing a comma “,” before “wherein”.
In claim 5, missing the “and” before last paragraph. 
In claim 20, extra period “.” At the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The recitation in claim 5, “the interference terms” is lacking antecedent basis and is indefinite. It is not clear what it means “interference terms”? There is no clarify “interference terms” in the specification. Please see the response to the argument in #3b above.  
The recitation in Claim 13, “wherein an axial magnetometer is configured to move to at least three different locations on the axis of the axial magnetic sensor” is indefinite. The amendment in claim 9 does not solve the indefinite in claim 13 as explained in the response to argument #3c above. 
The below is lacking antecedent basis.
In claims 5, 9, 15 and 20, “the drill string”.
In claim 9, “the axial direction”. 
Dependent claims are rejected for the same reason as its respective parent claim. 	
Statement of 102 and 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.

A patent may not be obtained though the invention is not identically disclosed or
described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1-21 are rejected under AIA  35 U.S.C. 103 as being obvious over Brooks (US 2015/0378043 – of Record) in view of McElhinney et al, hereinafter McElhinney (US patent 8,947,094) and further Estes et al, hereinafter Estes (US patent 6,529,834 – of Record).
As per Claim 1, Brooks discloses a method for the measurements of geomagnetic field and an axial magnetic interference field using a directional sensor at a survey point, the method comprising: 
using the directional sensor to make axial magnetic field measurements at ( MWD tool includes a magnetic field sensor “MWD is a directional sensor”, [0021], Fig 8 shows ); and,
using a computing system ( [0093]-[0094] ) to receive the axial magnetic field measurements ( Fig 9, step 124, acquire magnetic sensor measurements, [0062] ) and to solve a set of simultaneous equations to obtain the axial component of the geomagnetic field ( the method of equations 27-30 is to obtain axial values target field BTxya or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously, [0090]-[0091], see also [0088]-[0089], [0072]-[0073] ). Brooks does not explicitly teach wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string, 
McElhinney teaches obtaining the axial component of the geomagnetic field (Fig 9A, z-axis interference and Fig 9B, XY plane interference) includes determination of magnetic interference generated from within the drill string (Fig 4, measure interference components and removed them to obtain residual magnetic field, see col 2 lines 46-49, col 6 lines 4-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Brooks measuring and remove the interference components as taught by McElhinney that would determine the interference magnetic field vector attributes to these sources (i.e., the magnitude and direction of the interference magnetic fields), see (McElhinney, col 6 lines 4-7)
Brooks and McElhinney do not explicitly teach measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor. Estes teaches measuring three or more separate locations inside said ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 2, Brooks in view of McElhinney and Estes teaches the method of claim 1, Brooks further teaches further comprising solving a set of simultaneous equations to obtain a magnetic pole strength parameter and a pole position ( [0054]-[0056] ).  
As per Claim 3, Brooks in view of McElhinney and Estes teaches the method of claim 2, Brooks further teaches comprising solving a set of simultaneous equations by first solving an equation for said pole position ( [0054]-[0055] ).  
As per Claim 4, Brooks in view of McElhinney and Estes teaches the method of claim 1, Brooks further teaches comprising the step of measuring, by the directional sensor, gravity vector and cross-axial magnetic field (see [0028]-[0030], [0062], [0025]-[0026] ).  
As per Claim 5, Brooks teaches a method for measuring geomagnetic field at several survey points along a section of a well using a directional sensor, the method comprising: 
using the directional sensor to make axial magnetic field measurements at ( MWD tool includes a magnetic field sensor “MWD is a directional sensor”, [0021], Fig 8 shows axial position, [0054]-[0056], e.g. Fig 2, sensor sub 50 includes a tri-axial magnetometer set 57, [0023], [0025] ); 
using a computer system ( [0093]-[0094] ) to receive the axial magnetic field measurements at said first survey point ( Fig 9, step 124, acquire magnetic sensor measurements, [0062] ) and to solve a set of simultaneous equations to obtain the axial component of the geomagnetic field ( the method of equations 27-30 is to obtain axial values target field BTxya or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously, see [0090]-[0091], see also [0088]-[0089], [0072]-[0073] ) and the interference terms at said location at said first survey point ( [0044]-[0046] ), 
storing said interference terms in a memory ( [0093]-[0094] ); 
using the directional sensor to make an axial magnetic field measurement at one 35location inside said sensor at a survey point subsequent to said first survey point ( [0062], [0072]-[0073], [0080] );
subtracting an interference term associated with said one location inside said sensor from said axial magnetic field measurement at said subsequent survey point to obtain an axial component of the geomagnetic field at said subsequent survey point (magnetic interference from nearby drilling tool removed, [0038], [0044] ).  Brooks does not explicitly teach wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string.  
McElhenney teaches obtaining the axial component of the geomagnetic field (Fig 9A, z-axis interference and Fig 9B, XY plane interference) includes determination of magnetic interference generated from within the drill string (Fig 4, measure interference components and removed them to obtain residual magnetic field, see col 2 lines 46-49, col 6 lines 4-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Brooks measuring and remove the interference components as taught by McElhinney that would determine the interference magnetic field vector attributes to these sources (i.e., the magnitude and direction of the interference magnetic fields), see (McElhinney, col 6 lines 4-7)
Brooks and McElhinney do not explicitly disclose three or more separate locations inside said directional sensor along a tool axis of the directional sensor and three or more locations at first survey points. However, 
Estes teaches three or more separate locations inside said directional sensor along a tool axis of the directional sensor ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney 
As per Claim 6, Brooks in view of McElhenney and Estes teaches the method of claim 5, Brooks further teaches comprising the step of determining a magnetic pole strength parameter and a pole position using measurements obtained at the first survey point ( [0054]-[0056] ).  
As per Claim 7, Brooks in view of McElhenney and Estes teaches the method of claim 6, Brooks  further teaches comprising solving a set of simultaneous equations by first solving an equation for said pole position ( [0054]-[0055] ).  
As per Claim 8, Brooks in view of McElhenney and Estes teaches the method of claim 5, Brooks further teaches comprising the step of measuring gravity vector and cross-axial magnetic field at a plurality of survey points (see [0028]-[0030], [0062], [0025]-[0026] ).  
As per Claim 9, Brooks discloses a system, comprising: 
an axial magnetic sensor ( MWD tool includes a magnetic field sensor, [0005], [0023] ) having at least one axial magnetometer ( [0023], [0025] ), the axial magnetic sensor including at least one data acquisition system ( [0093]-[0094] ) configured to measure axial magnetic field with the at least one axial magnetometer at a location inside the axial magnetic sensor while the system is stationary at a singular location (Fig  axial position, e.g. from location of magnetometer 55 inside the drilling sensor, Fig 2, sensor sub 50 includes a tri-axial magnetometer set 57, [0023], [0025] ); 
a computing system used to: receive at least axial magnetic field measurements from a location within the axial magnetic sensor (Fig 9, step 124, acquire magnetic sensor measurements, [0062] ); and,
determine an axial component of geomagnetic field using the axial magnetic field measurements (see equation 20, [0064], see also [0062]-[0066] ).  
Brooks does not explicitly teach wherein determining the axial component of the geomagnetic field includes determination of magnetic interference, at least a portion of the magnetic interference being generated from within the drill string in the axial direction.  
McElhinney teaches determining the axial component of the geomagnetic field includes determination of magnetic interference, at least a portion of the magnetic interference being generated from within the drill string in the axial direction (Fig 9A, z-axis interference and Fig 9B, XY plane interference) includes determination of magnetic interference generated from within the drill string (Fig 4, measure interference components and removed them to obtain residual magnetic field, see col 2 lines 46-49, col 6 lines 4-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Brooks measuring and remove the interference components as taught by McElhinney that would determine the interference magnetic field vector attributes to these sources (i.e., the magnitude and direction of the interference magnetic fields), see (McElhinney, col 6 lines 4-7)
Brooks and McElhinney do not explicitly disclose measuring and receiving three or more distinct locations within the axial magnetic sensor. However, 
Estes teaches measuring three or more distinct locations within the axial magnetic sensor ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 10, Brooks in view of McElhinney and Estes teaches the system of claim 9, Brooks further teaches wherein the computing system further executing instructions to determine a magnetic pole strength parameter and a pole position ([0054]-[0056] ).  
As per Claim 11, Brooks in view of McElhinney and Estes teaches the system of claim 10, Brooks further teaches the pole position is determined prior to the magnetic pole strength parameter and the axial geomagnetic field ( [0049], [0054]-[0055]).  
As per Claim 12, Brooks in view of McElhinney and Estes teaches the system of claim 9, Brooks further teaches the axial magnetic sensor configured to measure Brooks does not explicitly disclose measuring axial magnetic field at at least three locations on the axis of the axial magnetic sensor.  However, Estes teaches measuring axial magnetic field at at least three locations on the axis of the axial magnetic sensor (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 13, Brooks in view of McElhinney and Estes teaches the system of claim 9, Brooks further teaches an axial magnetometer is configured to move to at least three different locations on the axis of the axial magnetic sensor to measure axial magnetic field at a location ( [0059], [0054]-[0055] ), but Brooks does not explicitly disclose measuring axial magnetic field at the at least three different locations. However, Ester teaches measuring axial magnetic field at the at least three different locations (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).

As per Claim 14, Brooks in view of McElhinney and Estes teaches the system of claim 12, Brooks further teaches comprising wherein the computing system further determines a magnetic pole strength parameter and a pole position ( [0054]-[0056] ).  
As per Claim 15, Brooks discloses a system, comprising: 
a directional sensor ( MWD tool includes a magnetic field sensor “MWD is a directional sensor”, [0021] ) having: at least one axial magnetometer ( [0005], [0023] );
a data acquisition system ( [0093]-[0094] ) configured to obtain axial magnetic field measurements from the axial magnetometer at a location inside the directional sensor ( [0062], [0072]-[0073], [0080] ); 
a computing system used to receive axial magnetic field measurements from the directional sensor ( [0028], [0062], [0080] ); and, 
obtain an axial component of geomagnetic field using the axial magnetic field measurements ( [0032]-[0035], [0072]-[0073], [0080] ).  
Brooks does not explicitly teach wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string.  
McElhinney teaches obtaining the axial component of the geomagnetic field (Fig 9A, z-axis interference and Fig 9B, XY plane interference) includes determination of magnetic interference generated from within the drill string (Fig 4, measure interference components and removed them to obtain residual magnetic field, see col 2 lines 46-49, col 6 lines 4-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Brooks measuring and remove the interference components as taught by McElhinney that would determine the interference magnetic field vector attributes to these sources (i.e., the magnitude and direction of the interference magnetic fields), see (McElhinney, col 6 lines 4-7)
Brooks and McElhinney do not explicitly teach measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor. Estes teaches measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the 
As per Claim 16, Brooks in view of McElhinney and Estes teaches the system of claim 15, the computing system further determines a magnetic pole strength parameter and a pole position ( [0054]-[0056] ).  
As per Claim 17, Brooks in view of McElhinney and Estes teaches the system of claim 16, wherein the determination of the pole position is prior to determination of the magnetic pole strength parameter and the axial geomagnetic field ( [0049], [0054]-[0055] ).  
As per Claim 18, Brooks in view of McElhinney and Estes teaches the system of claim 15, wherein the directional sensor configured to measure axial magnetic field at the at least three locations ( [0054]-[0055] ).  
As per Claim 19, Brooks in view of McElhinney and Estes teaches discloses the system of claim 15, wherein an axial magnetometer is configured to move to at least three different locations to measure axial magnetic field at the at least three different locations ( [0059], [0054]-[0055] ).  
As per Claim 20, Brooks discloses a system, comprising: 
a directional sensor ( MWD tool includes a magnetic field sensor “MWD is a directional sensor”, [0021] ) having: a plurality of accelerometers ( Fig 2, sensors 55, [0024] ); a plurality of magnetometers ( Fig 2, sensors 57, [0024] );  at least one axial magnetometer ( Fig 2, a tri-axial magnetometer 57, [0023] ); 
a data acquisition system ( [0093]-[0094] ) configured to measure gravity vector, cross-axial magnetic field, and axial magnetic field ( [0028]-[0030], [0062], [0025]-) with the at least one axial magnetometer at a location inside the directional sensor ( [0062], [0072]-[0073], [0080] ); 
a computing system having one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors that when executed cause the one or more processors to: 
receive the gravity vector, cross-axial magnetic field, and axial magnetic field from the directional sensor (accelerometer and magnetometer measurements are acquired at 104 while rotating in 102, [0028]-[0030], [0062], [0025]-[0026] ); 
determine an axial component of geomagnetic field and at least one parameter of interfering magnetic field (see equation 20, [0064], see also [0062]-[0066] ); and, 
determine at least one directional parameter using the gravity vector, cross-axial magnetic field, and the axial component of geomagnetic field ( [0073], [0028], [0025], [0021] ).  
Brooks does not explicitly teach wherein determining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string,
McElhinney teaches teach wherein determining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string ( Fig 9A, z-axis interference and Fig 9B, XY plane interference) includes determination of magnetic interference generated from within the drill string (Fig 4, measure interference components and removed them to obtain residual magnetic field, see col 2 lines 46-49, col 6 lines 4-7).

Brooks and McElhinney do not explicitly teach measuring three or more separate locations inside said directional sensor along the sensor tool axis. However, Estes teaches measuring three or more separate locations inside said directional sensor along the sensor tool axis ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 21, Brooks in view of McElhinney and Estes teaches the system of claim 20, Brooks does not explicitly disclose wherein the directional sensor includes at least three axial magnetometers at at least three locations inside the directional sensor. However, Estes teaches the directional sensor includes at least three axial ( Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks and McElhinney having a plurality separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59). 
10.	Claim 22 is rejected under AIA  35 U.S.C. 103 as being obvious over Brooks in view of McElhinney and Estes, further Simeonov (US 2020/0386094).
As per Claim 22, Brooks in view of McElhinney and Estes teaches the system of claim 21, but the combination does not teach wherein a first axial magnetometer is positioned at a distance between eight and eighteen inches from an adjacent second magnetometer. Simeonov discloses a first axial magnetometer is positioned at a distance between eight and eighteen inches from an adjacent second magnetometer ( magnetometers being spaced 4 inches to 12 inches, [0025] ).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Brooks, McElhinney, and Estes having magnetometers being spaced within 4 inches and 12 inches as taught by Simeonov that would provide a desired cross-axial magnetic field measurements (Simeonov, [0024]).

 
Conclusion
11.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863